Citation Nr: 0012480	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the 10 percent disability evaluation for the 
appellant's service-connected post-thoracotomy left chest 
scar, is appropriate.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from February 1965 to 
February 1968.

This appeal arises from a July 1997, Department of Veterans 
Affairs Regional Office (VARO), Albuquerque, New Mexico 
rating decision which, in pertinent part, granted service 
connection for a post-thoracotomy left chest scar, and 
assigned a noncompensable rating.  VARO subsequently 
increased the appellant's disability rating from 0 to 10 
percent disabling in a January 1998 rating decision.

In a November 1999 statement, the appellant claimed service 
connection for a "closed head" injury and a cervical spine 
injury secondary to an automobile accident during service.  
In a March 2000 statement, he claimed service connection for 
compression fracture of the thoracic spine and for cervical 
spine disability.  In his testimony before the undersigned in 
March 2000, he emphasized that he was claiming service 
connection for a back disability, to include compression 
fracture of the thoracic spine, secondary to the thoracotomy 
in service.  None of these issues has, as yet, been 
adjudicated by the RO.  They are referred to RO for 
appropriate action.


FINDING OF FACT

Current manifestations of the appellant's service-connected 
scar, post-thoracotomy, left chest, consist of complaints of 
pain and surgical clips on x- ray.  There is no loss of muscle 
function, or limitation on function of an affected part and 
the scar is not poorly nourished with repeated ulceration.


CONCLUSION OF LAW

Manifestations of the appellant's post-thoracotomy left chest 
scar are no more than 10 percent disabling.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.71a, 4.118 Diagnostic Codes 
5328, 7803, 7804, 7805 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to his 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a noncompensable evaluation 
for residuals of a left knee disability, scar, in an August 
1998 rating decision, effective as of May 19, 1998, the date 
of filing of the appellant's claim. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The Board will first review the appellant's pertinent 
history.

Service medical records reveal that routine chest x-rays 
showed a posterior mediastinal mass.  In November 1968, the 
appellant underwent left thoracotomy with resection of a 
well- encapsulated 2 x 4 cm. tumor associated with the left 
sympathetic chain.  Resection was complete and no recurrence 
or further difficulty related the this tumor was anticipated.  
Final diagnosis was of neurilemmoma, left posterior 
mediastinum.

Post-service VA treatment records were negative for any 
complaints or findings specific to the appellant's post-
thoracotomy left chest scar.  However, these records show 
that the appellant complained of neck and back pain over the 
years.  

A VA examination for scars was conducted in April 1997.  The 
appellant's main complaint was of pain on the left side of 
his chest in the area where the thoracotomy was performed.  
The pain reportedly occurred intermittently and was of 
moderate intensity.  Aside from that, the scar was well 
healed.  The examiner observed that, on the left side, below 
the nipple, between the 8th and 9th ribs, there was a 
thoracotomy scar from the midline in the back to the sternum 
in the anterior area.  It was described as well healed, and 
the examiner diagnosed scar, post-thoracotomy, in the left 
chest.  Photographs of the appellant's scar were taken and 
associated with his medical file.

A VA muscles examination was conducted in September 1997.  
The appellant reported that, since his surgery in 1968, he 
had been having problems with pain in his back.  However, he 
denied pain in his muscle.  He specifically reported pain in 
his spine.  There was no history of any other injury to his 
muscle.  The examiner observed that movements of the 
appellant's upper and lower extremity joints and spine were 
done without any discomfort.  There was a scar noted at the 
apparent surgical site from the previous thoracotomy at the 
left posterior lateral side of the chest which measured 31.0 
cm. in length and was oblique in shape, and was .33 to .5 cm. 
in diameter.  

There was no apparent muscle damage except for the surgical 
site and the residual scar.  There were no adhesions, and no 
evidence of tendon damage.  There was no significant tissue 
loss, except for the surgical site with the residual scar.  
The muscle strength appeared functional and within normal 
limits, demonstrated with full range of motion of both upper 
extremities.  The cervical spine and lumbar spine also had 
full range of motion.  There was no muscle herniation and no 
apparent loss of muscle function.  There was no abnormality 
of the joint function of the upper or lower extremities.   

The examiner noted that, while there were no significant 
findings of muscle abnormalities other than the surgical 
scars, the appellant continued to insist that he had a 
specific area where he had had constant dull pain for 30 
years, which he claimed started after his surgery in 1968.   
He pointed at approximately the area of his 3rd to 4th 
thoracic vertebra.  The examiner diagnosed no significant 
abnormal findings in muscles from residuals of surgical 
thoracotomy, left side, posterolateral chest, except for 
surgical scar and multiple residual surgical clips which 
could be some cause of his complaints of pain.

At his July 1999 hearing on appeal, the appellant did not 
testify regarding his service-connected scar per se, but 
claimed that he had other residuals, specifically thoracic 
spine disability, as the result of his surgery during 
service.

An October 1999 VA scars examination was conducted.  The 
appellant described having chronic pain in his chest and back 
since thoracotomy.  He had a 32 cm. scar that was 
approximately .5 cm. wide on the left posteriorolateral 
chest, and a right lateral chest scar that was 3 cm. in 
length and approximately .5 cm. wide.  Examination revealed 
negative tenderness to palpation of just the scar.  

The appellant stated that he had chronic pain from the 
"surgery itself."  There was no adherence noted.  The 
texture of the scar was flat with no ulceration or breakdown 
of skin, no elevation or depression of the scar, and no 
apparent underlying tissue loss.  There was also no 
inflammation, edema or keloid formation.  There was some 
slight hyperpigmentation in the area of the scar, but no 
disfigurement.  There was no limitation of function by the 
scar.  The diagnosis was of status post-thoracotomy for 
benign mediastinal mass with surgical scarring.

At his March 2000 hearing on appeal, the appellant testified 
that he had surgical residuals besides his service-connected 
left chest scar, and claimed that, because it was "31years 
old or 33 years old, you know, the scar's healed itself."

Benign, postoperative neoplasm of the muscle is rated based on 
impairment of function, i.e., limitation of motion or scars, 
Diagnostic Code 7805, etc.  38 C.F.R. § 4.73 Diagnostic Code 
5328 (1999).  

Superficial, poorly nourished scars with repeated ulceration, 
or superficial and tender scars which are painful on objective 
demonstration, warrant a 10 percent disability rating under 
the schedular criteria.  38 C.F.R. § 4.118 Diagnostic Codes 
7803, 7804 (1999).  The schedular criteria for other scars 
shall be rated on limitation of function of the part affected.  
38 C.F.R. § 4.118 Diagnostic Code 7805 (1999).

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that point to the present has the evidence supported a rating 
higher than the currently assigned 10 percent disability 
evaluation for service-connected post-thoracotomy left chest 
scar.  Id.; Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).

The 10 percent rating assigned for the post- operative scar 
contemplates the complaints of pain described by the 
appellant.  It is the highest rating available pursuant to 
Diagnostic Code 7804.  However, according to the medical 
evidence, the scar causes no limitation on function of an 
affected part and no apparent loss of muscle function.  
Further, the scar is not poorly nourished and associated with 
repeated ulceration.  Accordingly, there is no basis for a 
rating greater than 10 percent pursuant to Diagnostic Codes 
5328, 7803 or 7805.  The 
evidence preponderates against the claim, and the benefit of 
the doubt is not for application.

Application of the extraschedular provision is also not 
warranted.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that the appellant's service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996).


ORDER

Entitlement to an increased rating for the appellant's 
service-connected post-thoracotomy left chest scar, is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

